
	
		I
		112th CONGRESS
		1st Session
		H. R. 1015
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Ms. Lee of California
			 (for herself, Mr. Johnson of Georgia,
			 and Ms. Speier) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide for the honorary promotion of Charles Young to
		  the grade of brigadier general in the United States Army.
	
	
		1.FindingsCongress finds that–—
			(1)Charles Young graduated from the United
			 States Military Academy at West Point in 1889 and received a commission as a
			 second lieutenant, becoming the third African-American cadet to do so;
			(2)in recognition of
			 his actions in leading a squadron of the 10th Cavalry during Pershing’s
			 expedition into Mexico, Charles Young was promoted to Lieutenant Colonel in
			 1917, the first African-American to reach this rank;
			(3)at the beginning
			 of the First World War, Charles Young was the highest ranking African-American
			 serving in the United States Army;
			(4)shortly after the
			 United States entrance into the First World War, Charles Young was medically
			 furloughed as unfit for duty and forced to retire under protest at the rank of
			 colonel;
			(5)after riding 500
			 miles on horseback to demonstrate his fitness in June 1918, Charles Young was
			 reinstated and assigned as military attaché to Liberia;
			(6)among his billets,
			 Charles Young served as Acting Superintendent of Sequoia National Park in
			 California and as commander of Fort Huachuca, Arizona; and
			(7)despite his
			 outstanding service record and dedication to his country, Charles Young was
			 denied the opportunity to receive a promotion through combat command during the
			 First World War solely because of his race.
			2.Honorary
			 promotion of Charles youngThe President may issue an honorary commission of brigadier general to Colonel
			 Charles Young, United States Army.
		3.Prohibition of
			 benefitsNo person is
			 entitled to any bonus, gratuity, pay, or allowance because of the provisions of
			 section 2.
		
